DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 01/06/2022 have been entered. Applicant’s amendments to the drawings and the specification overcome the previous objections set forth in the Office Action mailed 07/06/2021. The drawing objection and specification objections are withdrawn. Applicant amendment to claims 2 and 6 overcomes the previous 112(b) rejection and claim objection set forth in the Office Action mailed 07/06/2021, the 112(b) rejection and claim objection is withdrawn.

Status of Claims
	Claims 1-3, 5-6, 8-15 remain pending in the application, with claims 1-3, 5-6, and 8-10 being examined and claims 11-15 being withdrawn pursuant to the election to the restriction filed 06/07/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) in view of Zhou (US-2012/0071358-A1).
Regarding claim 1, Gong teaches a microfluidic system for digital polymerase chain reaction dPCR of a biological sample, the microfluidic system comprising: 
at least one microfluidic device (referred to as chip apparatus 100) having an inlet, an outlet, a flow channel (referred to as multipurpose channel 30) connecting the inlet to the outlet, and an array of reaction areas (referred to as assay station 26) in fluidic communication with the flow channel (30) ([0079] and Figure 1); 
	As stated by paragraph [0107], there are many inlets seen in Figure 1 defined by reference numbers 42, 44, 46, and 21. It is understood that the inlets are openings in the device, and may function as either an inlet or an outlet. It is further understood that there are more openings that have not been labeled in Figure 1, but have been enclosed by a dashed square box in the annotated Figure 1 below. It is understood that they are openings (inlet and outlet) that connect the multipurpose channel 30 (flow channel).   

    PNG
    media_image1.png
    341
    518
    media_image1.png
    Greyscale


As stated by paragraph [0098], there is a main liquid distribution channel 20, where paragraph [0101] states that the main sample fluid channel 20 is fluidically coupled to multipurpose channel 30. 
a sample liquid source (referred to as test sample inlet 2) connectable to the microfluidic device (100), for providing the microfluidic device (100) with a sample liquid (referred to as sample fluid 56) ([0084], [0092], and Figure 1 and 2); 
an optical detection device (digital camera 32) for detecting the presence or generation of gas bubbles in the microfluidic device (100) ([0106], Figure 17); 
As stated by paragraph [0106], the digital camera 32 detects when the assay stations 26 are filled by sample fluid, where the camera has suitable optics for acquiring images. It is understood that as the assay stations 26 are empty before being filled with sample fluid, it is a gas bubble. When the assay station 26 is filled, the gas that was once in the assay station 26 is pushed out. 
a primary sealing liquid source (referred to as inlet 21) connectable to the microfluidic device (100), for providing the microfluidic device (100) with initial sealing liquid (referred to as isolation medium 54) for sealing the sample liquid (56) inside the array of reaction areas (26) ([0107]); 
a secondary sealing liquid source (referred to as inlet 44) connectable to the microfluidic device (100), for providing the microfluidic device (100) with additional sealing liquid (54), and 

	Gong does teach a pumping device connected to the flow circuit, as stated by [0107] the isolation medium 54 is introduced to inlets 42, 44, 46, and 21 by positive pressurization such as injection with a syringe or vacuum suction. It is understood that these pump sealing liquid through the device. 
	Gong does not explicitly teach a control unit coupled to the detection device, wherein the control unit is configured to cause the pumping device to pump said additional sealing liquid through the flow channel on demand to flush gas bubbles out of the flow channel when said optical detection device detects the presence or generation of gas bubbles in the microfluidic device.
In the analogous art of microfluidic devices where an immiscible fluid is used to isolate a sample fluid in sample chambers, Zhou teaches a fluid station. 
Specifically, Zhou teaches a computer controller 840 (Zhou; [0138] and Figure 8). It is understood that from Figure 8 of Zhou, controller 840 is connected to fluid station 810 as shown by arrow 841. It is understood that the fluid station 810 injects samples and isolation fluid into a microfluidic array device 801, where fluid is circulated in array device 801 via tubes 811 and 812 (Zhou; [0138]). As stated by paragraph [0152] of Zhou that the isolation fluid may be oil, which is understood to be immiscible. As such, it is understood that the controller 840 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a controller unit), and that in combination, each element merely would have performed the same function as it did separately (i.e., flowing the sealing/immiscible fluid through the device), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the pumping device of reference Gong with the computer controller of reference Zhou, since the result would have been predictable.
It is further seen in Figure 8 of Zhou that there is a CCD camera 838 that detects fluorescence emission from the microfluidic array device 801, where reference number 843 is understood to be connecting the camera to the computer controller 840. It is understood that the digital camera of Gong may similarly attach to the computer controller of Zhou. 
Note: recitation of “the sample liquid source connectable to the microfluidic device, for providing the microfluidic device with a sample liquid”, is an intended use of the sample liquid 
Regarding claim 2, modified Gong teaches wherein each of the primary and secondary sealing liquid is an immiscible liquid. 
As stated by paragraph [0108] of Gong, the isolation medium 54 can be oil, which is understood to be an immiscible liquid. 
Note: this is an intended use of the primary and secondary sealing liquids, as well as a product by process limitation. Claim 1 has only recited the primary and secondary sealing liquid sources that are connectable to the microfluidic device and is not claiming the primary and secondary liquids themselves. 
Regarding claim 3, modified Gong teaches wherein the primary sealing liquid source and the secondary sealing liquid source are implemented by different sealing liquid reservoirs, or by a common sealing liquid reservoir.
As it is understood, the isolation medium 54 is provided to the device through a combination of the inlets using any of the methods listed in paragraph [0107] of Gong. It is understood that the method of injection with a syringe, the syringe is the reservoir for the sealing liquid. It is understood from Figure 5D of Gong, isolation fluid 54 may be introduced at inlets 21 and 42 (Gong; [0131]). It is understood that one skilled in the art could either use the same syringe or two syringes to deliver the isolation fluid 54, effectively having two separate reservoirs or a common reservoir. 
Regarding claim 6, 
the microfluidic system is used for assaying said biological sample provided in the form of said sample liquid (sample fluid 56) to each member of the array of reaction areas (26); 
As stated by paragraph [0010] of Gong, the present invention is an apparatus and assay system for detecting and diagnosing the presence or absence of diseases. 
the inlet and/or the outlet are implemented in the form of a connection port for connection of the microfluidic device (100) with the sample liquid source, for connection of the microfluidic device (100) with the primary sealing liquid source, and/or for connection of the microfluidic device (100) with the secondary sealing liquid source; 
As seen in Figure 2 of Gong, it is understood that test sample inlet 2 may be linked by a liquid delivery tube that can deliver a pre-processed liquid sample (Gong; [0065]). Further, it is understood from paragraph [0107] of Gong that as the inlets 42, 44, 46, and 21 are for isolation medium 54 introduction, and that the introduction can be done by means such as positive pressurization (i.e. injection with a syringe) or vacuum suction, the inlets would be a connection port. 
the microfluidic device (100) is structured with at least a bottom layer (referred to as substrate 36) and a top layer (referred to as sealing layer 40), wherein either said bottom layer (36) or said top layer (40) provides the array of reaction areas (26), the inlet and the outlet, and wherein the flow channel (30) is established between said bottom layer (36) and said top layer (40) and 
Paragraph [0077] of Gong lists a variety of ways the fluidic network may be formed, some examples including glass etching, plastic hot embossing, plastic injection molding, or laser ablation, where the channels and stations are then sealed and closed with a cover film. Further as seen in Figure 2, it is understood that the inlets 2, 21, 42, 44, and 46 are formed in the sealing layer 40. It is understood that the multipurpose channel 30 (flow channel) will be formed by the methods listed in paragraph [0077] of Gong on the substrate 36 (bottom layer) and will have the sealing layer 40 (top layer) placed on top of it, as such it is understood that the flow channel will be established between substrate 36 (bottom layer) and sealing layer 40 (top layer). As further seen in Figure 1, channel 30 is fluidically connected with assay stations 26 (reaction areas). 
the sample liquid (56) is an aqueous solution comprising said biological sample and reagents required for dPCR assay, wherein first the sample liquid (56) is streamed through the flow channel (30) into the array of reaction areas (26), and wherein the initial sealing liquid (54) is streamed into the flow channel (30) of the microfluidic device (100) after the provision of the sample liquid (56) to the array of reaction areas (26).
It is understood that a test sample (e.g. whole blood) is introduced via inlet 2, where it travels to sample preparation chamber 6 through channel 5 (Gong; [0092] and Figure 1). It is understood that in sample preparation chamber 6, various reagents may be added through buffer inlet 4, which is also connected to the preparation chamber 6 through channel 7 (Gong; 
It should be noted that for claim 6, due to it reciting “one or more of the following” a reference need only teach (a), (b), or (c). Further recitation of the sample liquid containing the reagents required for dPCR is an intended use of the microfluidic system, and is therefore given minimal patentable weight. As the structural limitations have been met by Gong, the limitation of the claim 6 (d) has been met. 
Regarding claim 8, modified Gong does teach a heater and sensor are embedded in each assay station 26 to perform thermal cycling at each assay chamber 26 (Gong; [0095]). Modified Gong does not teach wherein the microfluidic system further comprises a thermal mount receiving the microfluidic device, for providing a thermocycling temperature profile to the array of reaction areas.
In the analogous art of microfluidic devices where an immiscible fluid is used to isolate a sample fluid in sample chambers, Zhou teaches a heating/cooling unit. 
Specifically, Zhou teaches where thermal cycling on microfluidic array device 801 is performed by a thermoelectric heating/cooling unit 820 (Zhou; [0138] and Figure 8). It is 
Examiner further finds that the prior art contained a device/method/product (i.e., microfluidic device with individual heaters embedded in each assay chamber) which differed from the claimed device by the substitution of component(s) (i.e., type of heating elements) with other component(s) (i.e., a thermal mount), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., individual embedded heaters with a thermal mount), and the results of the substitution (i.e., heating of the array chambers) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the individually embedded heaters in each array chamber of reference modified Gong with the thermoelectric heating/cooling unit of reference Zhou, since the result would have been predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Zhou (US-2012/0071358-A1) as applied to claim 1 above, and further in view of Borden (US-2012/0175305-A1).
Regarding claim 5, modified Gong teaches the microfluidic system of claim 1. Modified Gong does not teach wherein the microfluidic system further comprises a bubble trap connected to the flow circuit to separate gas from sealing liquid, wherein the bubble trap is arranged downstream of the outlet of the microfluidic device.

Specifically, Borden teaches that a bubble trap may be used to remove bubbles from a solution that will be recycled ([0041]). As it is understood, the bubble trap will be placed after the post-processing block 108 as seen in Figure 1 of Borden. Therefore, it is understood that the bubble trap will be downstream of an outlet. It would have been obvious to one skilled in the art to modify the device of modified Gong such that it has a bubble trap downstream of an outlet as taught by Borden for the benefit of removing bubbles such that the solution may be recycled ([0041] of Borden). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Zhou (US-2012/0071358-A1) as applied to claim 1 above, and further in view of Breidford (US-2009/0081771-A1).
Regarding claim 9, modified Gong teaches the microfluidic system of claim 1. Modified Gong does not teach heating/cooling the sealing liquid. 
In the analogous art of integrated heat exchange systems on microfluidic cards, Breidford teaches where reservoirs on a microfluidic card are heated or cooled. 
Specifically, Breidford teaches a microfluidic card that has a microfluidic circuit where fluid is independently heated or cooled that is positioned adjacent to a microfluidic circuit that contains assay fluid where the fluid may be circulated by connecting the card to a pumping means (Breidford; [0059] and Figure 2). As seen in Figure 2 of Breidford, there are two valves that allows heating or cooling mixture to be released (Breidford; [0060]). It would have been .  

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Zhou (US-2012/0071358-A1) as applied to claim 1 above, and further in view of Anderson (US-2002/0022261-A1). 
As claim 9 states “and/or” in line 10, so long as a reference meets the limitations of either (a), (b), or (c), the limitations of claim 9 will be met. As stated above, modified Gong teaches two reservoirs for independently heating or cooling a liquid that has controlled release with valves. 
	Modified Gong does not teach where the sealing liquid comprises an electrically conductive material. 
	In the analogous art of miniature integrated fluidic systems, Anderson teaches a nucleic acid diagnostic device and system. 
	Specifically, Anderson teaches a microfluidic particle suspension valve (Anderson; [0372]). As stated by paragraph [0372] of Anderson, particles 5902 are suspended in a liquid that is immiscible with water, magnetic particles suspended in oil for example. It would have been obvious to one skilled in the art to modify the isolation medium of modified Gong such that it has the magnetic particles suspended in it as taught by Anderson for the benefit of being 
	Recitation of “electrically conductive material for heating the additional sealing liquid by the appliance of electricity onto the additional sealing liquid” is an intended use of the electrically conductive material and is therefore given minimal patentable weight.  

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Zhou (US-2012/0071358-A1) as applied to claim 1 above, and further in view of Hanagata (US-2009/0061489-A1). 
As claim 9 states “and/or” in line 10, so long as a reference meets the limitations of either (a), (b), or (c), the limitations of claim 9 will be met. 
Modified Gong does not teach a flow-type heating device downstream of the reservoir. 
In the analogous art of PCR and heating microfluidic channels, Hanagata teaches where thin-film heaters heat channels of a microfluidic device. 
Specifically, Hanagata teaches where a microfluidic device 200 has microfluidic channels 202 with various inlet ports 203 and outlet ports 205, where there are thin film resistive heaters 212 associated with each channel 202 (Hanagata; [0055], [0056], Figures 2 and 3). As seen in Figure 3 of Hanagata, the heaters 212 are located beneath the microfluidic channels 202, where the heaters are separated into two sections: PCR heater 212a and thermal melt heater section 212b (Hanagata; [0056]). It is understood that the thin film resistive heaters are flow-type heaters, as they heat fluid as it flows through the channel. It would have been obvious to one skilled in the art to modify the device of modified Gong such that the channels have the thin 
It is understood that as the reservoir for the sealing liquid may be for example, the syringe as taught by Gong, the heaters being in the channels (22 or 30), it is understood that the heaters are downstream of the reservoir. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Zhou (US-2012/0071358-A1) as applied to claim 1 above, and further in view of Fradet (WO-2016170126-A1).
Regarding claim 10, modified Gong teaches the microfluidic system of claim 1. Modified Gong does not teach wherein the microfluidic system further comprises a pressure chamber surrounding at least the microfluidic device.
In the same problem solving area of filling a microfluidic device with a sample, Fradet teaches a pressure chamber. 
Specifically, Fradet teaches a pressure chamber 1 that holds a microfluidic device 2 inside, where the microfluidic device has ports 3 and 4, and a microchannel network 5 (Fradet; Page 49 lines 18-22). As stated by page 3 lines 13-17 of Fradet, there is a pressure chamber that has a closable aperture, and is configured to enclose a microfluidic device and a pressurization unit that applies pressure to the pressure chamber. It would have been obvious to one skilled in the art to modify the device of modified Gong such that the system includes a pressure chamber that surrounds the microfluidic device as taught by Fradet for the benefit of avoiding . 

Response to Arguments
Applicant’s arguments, see pages 10 and 11 of 11, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1-3 and 6-7 under USC 102 and claims 4-5, 8, 9, and 10 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gong (US-2003/0138819-A1) in view of Zhou (US-2012/0071358-A1). 
Regarding Applicant arguments that the prior art alone or in combination does not teach an optical detecting device that detects the presence of gas bubbles, much less one that is coupled to a control unit that causes a pump to pump sealing liquid when such bubbles are detected. 
It is noted that claim 1 recites “an optical detection device for detecting the presence or generation of gas bubbles in the microfluidic device”, as such the optical detection device needs to be capable of detecting the gas bubbles, and it is understood that the digital camera of Gong is capable of detecting gas bubbles, as it has suitable optics for acquiring images (Gong; [0106]). It is understood that the gas bubbles would be able to be seen in the images. Further, Gong has now been combined with Zhou to have a computer controller, which is understood to control a pump. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796